Shared effort to reduce greenhouse gas emissions (debate)
The next item is the report by Satu Hassi, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a decision of the European Parliament and of the Council on the effort of Member States to reduce their greenhouse gas emissions to meet the Community's greenhouse gas emission reduction commitments up to 2020 - C6-0041/2008 -.
Madam President, ladies and gentlemen, my sincerest thanks go to the shadow rapporteurs for their excellent cooperation. I also want to thank the Commission and the French Presidency of the Council of the European Union for all their efforts.
I have to say, however, that I am not completely happy. The EU ought to have shown strong global leadership with this climate package. Unfortunately, that leadership was badly watered down when the French Presidency referred the decision for consensus by the Member States. Almost every prime minister went to the summit with the intention, based on national interests, of watering down the climate package, and indeed managed to. The outcome is of course a step forward, but a much, much smaller step than science is advising us to take.
The biggest problem with the Effort Sharing Decision is that the Member States are allowed all too freely to neglect their emission reductions at home and compensate for it by financing projects in developing countries. In the worst case scenario, this can simply lead to the stabilisation of emissions at home and keeping things as they are.
The outcome of the negotiations nevertheless preserves the sound basic structure of the Commission's proposal: a linear development in emission reductions and binding annual ceilings for emissions, in EU legislation for the first time.
Furthermore, Parliament got through a number of important improvements that were based on the virtually unanimous report by the Committee on the Environment, Public Health and Food Safety. I will next mention some of these. The 30% emissions reduction target will now appear in the legal text, following the international agreement. Member States will have to start planning more drastic action on reductions in emissions right away, and will also have to report back on them. Member States will be given a clear incentive to remain within their legal limits for emissions, as exceeding the limit will result in increased cuts in the following year's quota. The quality criteria for Clean Development Mechanism (CDM) credits will be tightened up. After the international agreement, the EU will commit to helping developing countries to reduce their emissions in such a way that climate change is limited to less than two degrees. There will be a time limit for restricting emissions from shipping. If the International Maritime Organization (IMO) does not conclude an international agreement by 2011, the EU will take its own legislative action.
These are all major improvements and they are based on the demands of Parliament. Accordingly, I recommend support for the entire package in the final vote, although, on the other hand, I also support the amendments by my group and by the Confederal Group of the European United Left/Nordic Green Left to reduce the quota of CDM credits in a way that would guarantee that the majority of emission reductions would be made in Europe.
This decision, its good and bad aspects notwithstanding, means there will be wrangling in no uncertain terms about whether the EU should make emission reductions in a way that acknowledges the message of climate research and do so only after international talks on the agreement. Secondly, the decision means that it is the political responsibility of the Member States as to what volume of emission reductions should take place in Europe.
I appeal to the Member States not to outsource most of their emission reductions to developing countries, but to make green investments at home in public transport, railways and more energy-efficient buildings, and at the same time create 'green collar' jobs in Europe.
We have to remember that the earth does not make compromises. The planet's ultimatums are absolute, and it is the most expensive option of all to water down and postpone emission reductions.
Madam President, ladies and gentlemen, I would first of all really like to thank Mrs Hassi for the difficult work that has been done and, why not say it, for her sense of commitment, which has enabled us to converge towards what is most important.
Everyone is aware that on some issues she may have wanted the system to be more restrictive, but I think that, through this trialogue and codecision process, we have arrived at something that is now as perfect as it can be.
I have two points to make, first of all on the trajectory in terms of reductions, flexibility and penalties, which was particularly discussed during the trialogue at the weekend. This flexibility was necessary for certain Member States. Parliament wanted it to be accompanied by a strengthening of the corrective mechanisms, and I believe that we achieved this.
Secondly, the use of the Clean Development Mechanism shifted marginally, only for some States and only in some cases, particularly with regard to a number of territories that are really in the process of development: the least advanced territories or small islands. The debate, in my opinion, will remain open in each country, and my feeling is that it is the general debate on Clean Development Mechanisms and the capacity to absorb them and direct them under good conditions, independently of this text, which is in question.
Finally, I would like to point out that, after Copenhagen, the decision to move to a greater level of commitment will be subject to the codecision process. I therefore think, Mrs Hassi, that the risk of being in a situation in which the text is revised downwards is not possible.
Madam President, I should like to thank and congratulate Mrs Hassi for her exceptional work and for her efforts to retain the basic principles and architecture of the Commission's initial proposal; in my opinion they have been retained in the compromise agreement on the Effort Sharing Decision. I must again stress that the environmental objective of reducing emissions of carbon dioxide in the European Union by 20% by 2020 will be achieved with the package and, of course, this decision will help to achieve our target. We have not compromised on achieving the targets.
Someone said earlier that this is a package of two parts. We can divide it into environmental targets - where there has been no change and which will be achieved as planned - and all other matters, including auctioning or whether investments can be made in countries outside the European Union, on which certain changes have been made without, however, altering the basic architecture of the package or the environmental targets.
Specifically as regards the decision, the national targets provided for in the proposal for the Member States have been retained as proposed by the Commission. The Member States will be called on to limit greenhouse gas emissions during the period from 2013 to 2020 in accordance with a linear function with binding annual targets. This will ensure that the Member States help in all sectors of the economy, on a pro rata basis, to achieve the European Union target of a 20% reduction by 2020.
One of the main problems in the debates on shared effort by the Member States was the need to strike a balance between the Member States in achieving their targets by taking effective monitoring and compliance measures, in order to ensure that the targets in question are implemented. The compromise agreement on effort sharing is balanced. It offers the Member States a satisfactory degree of flexibility so that they can achieve their targets in a financially acceptable manner, while at the same time applying a strong monitoring and compliance system. Moreover, the provisions proposed by the Commission for monitoring action by the Member States and the help provided to them when the necessary corrective measures are taken have been retained and strengthened.
This compromise agreement on the Effort Sharing Decision is an important achievement which would not have been feasible without assiduous effort on the part of the European Parliament, especially the rapporteur, Satu Hassi. I therefore call on you all to vote in favour of the agreement.
Madam President, we are pleased with the result of the climate package as it clearly reflects the position of the Dutch Christian Democrats (CDA) and the Group of the European People's Party (Christian Democrats) and European Democrats. It is important that Europe sets itself a goal of -20% by 2020 which can go down as low as -30% if an international agreement is reached.
What we should do, though, is make sure that it is introduced in equal measure throughout the Member States. We should, in other words, make sure that all Member States comply with the objective in the same manner. The reduction requirements have been laid down for all Member States individually. This results, in principle, in a fair distribution, and it is important, as before, to maintain these. If not, Member States will be given too many liberties. When one Member State observes the agreement and another does not, then there are risks of distortion of competition.
It is not just the climate that suffers, therefore. The competitive conditions for companies and industries between the different Member States are also adversely affected. In the report of the Committee on Economic and Monetary Affairs, I have asked that particular attention be paid to this aspect. The Committee must closely monitor compliance and, where necessary, prescribe additional requirements. We in Parliament will follow this closely.
Madam President, the Committee on Employment and Social Affairs welcomes targets and measures that help slow down climate change and mitigate its effects.
I shall confine myself here to one social policy aspect: the prosperity of the so-called First World, over-production and excessive consumption - especially transport with massive use of fossil fuels - are the main causes of the increase in climate-damaging greenhouse gases. On the other hand, it is the socially weakest and the poor who are most affected by the consequences of the climate disaster waiting in the wings. They do not have the means to adapt. Energy and food prices hit them much, much harder than they do the rich. Famines which already exist will worsen drastically.
We therefore need a global offence against hunger in the world. Our demand is for the burden of reducing greenhouse gas emissions to be divided in a socially acceptable manner.
Mr President, the procedure chosen to discuss the energy and climate package has prevented Parliament from doing its work in a really democratic way.
An informal trialogue has produced a compromise that will have to be accepted. I remained convinced that a first reading would have enabled Parliament to impose better solutions on the Council, in particular with regard to transferring technology to under-developed countries.
The reductions in emissions need to be global, which means accepting the contribution of Clean Development Mechanisms, which are instruments that are recognised by the Kyoto Protocol.
The report by the Committee on the Environment, Public Health and Food Safety was unreasonable in many respects and came out of the fundamentalism denounced by President Sarkozy. The rapporteur had to beat a retreat and contented herself with 20 recitals. The report by the Committee on Industry, Research and Energy was much closer to the final result. The result could have been improved if Parliament had been able to work in democratic transparency.
The energy and climate package leaves a bitter taste in the mouth, because it was negotiated behind the scenes, without a real public debate.
The parliamentary Committee on Regional Development also engaged in lengthy debates on the proposal. The majority of our recommendations are directed at recognising that this objective touches on the core of the economic and social cohesion of certain regions, and therefore the reduction of carbon dioxide emissions can only be achieved successfully if it is integrated into the EU's cohesion policy. Considerations regarding the reduction of greenhouse gas emissions should also be built into the set of conditions for the support intended for structural development. Although the commitments of the European Union bind the governments of the Member States, they also place a considerable burden on local and regional governments, and on other local and regional representative fora and bodies within the Member States. The ambitious goals can only be achieved if, in the course of harmonising and implementing the tasks, there is ongoing vertical cooperation between central governments and local regional bodies, as well as horizontal cooperation between the various local regional bodies. What can give us reason to rejoice is that we have made a move, and in the right direction, but in addition to joint reflection, we need further to increase efforts in every EU Member State.
I am very sorry that the Minister is not in the Chamber, but my political group welcomes and supports the European Union's new climate and energy package, and the regulations it contains regarding the sharing of efforts among the Member States. According to the Group of the European People's Party (Christian Democrats) and European Democrats, this is a substantial step forward, since hitherto unregulated areas are now subject to regulation, and thus from 2013 every source of CO2 emissions will be measured and regulated. The greatest virtue of this package is that, at my suggestion, there will also be a trading system in the area of 'effort sharing', thus making it possible, as in the case of the emissions trading scheme (ETS), to use market mechanisms to promote the reduction of carbon dioxide in this area as well.
The primary objective of the PPE-DE Group is to increase eco-innovation within the Union, in order that the EU economy may be the most competitive in low carbon emission technologies. Unfortunately, this has met with only partial success, since the Council and the Socialist Group in the European Parliament insisted on the excessive - ultimately 80% - use of Clean Development Mechanisms (CDM). This quantity of CDMs, together with the ETS, is worth a total of EUR 63 billion, which in my opinion is excessive. It is likewise unfortunate that, in line with the decision of the prime ministers, the legislative package demands two and a half times the decrease in emissions from companies as from Member States, which under the current economic difficulties results in an especially unequal distribution of efforts, to the detriment of European industry. Member States have also been partial towards each other, failing to reward those who have fulfilled the commitments or to punish those who have undermined the Union's credibility on climate issues. At the same time, a trade in quotas can provide a significant resource for the Central and Eastern European countries that have already been performing well, enabling them to achieve further reductions in carbon dioxide in domestic and transport sectors with great potential savings. All in all, this directive fills a gap, and in spite of all its shortcomings it is of pioneering significance. With it, the European Union has embarked upon a long journey towards a low carbon emission European society, one that is sustainable from a climate perspective as well.
I must start by warmly congratulating the rapporteur, Mrs Hassi, on the difficult work that she has completed and on the determination with which she has negotiated a compromise. I must also thank the Commission and the Council for their efforts. I should just like to comment on what the shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats said. I accept that he feels uncomfortable within his group, but clearly the Socialist Group in the European Parliament cannot be the scapegoat.
This was not an easy process, but it was worth the effort if an international agreement can be reached on the legal commitment of the Member States to achieve a 30% reduction in CO2 emissions. Parliament's proposals have also improved the original text. Long-term objectives of a 50% reduction in emissions by 2035 and between 60% and 80% by 2050 have been included. Reference has also been made to energy efficiency, the quality of CDM (Clean Development Mechanism) projects and the intention to help third countries reduce their emissions and adapt to climate change. A corrective action mechanism with a factor of 1.08 has also been included to penalise offenders more harshly. The agreement could undoubtedly be better, but the worst outcome would have been not to have reached any agreement at all.
The climate and energy package is an issue of the highest importance to citizens, the environment and the economy. As a result, we must welcome the agreement reached in the Council. The European Union has set a fantastic example, as recognised by Senator John Kerry in Poznań. In fact, with this agreement, the European Union has sent out a very positive signal to its other international partners. It has shown that it is continuing to lead the fight against climate change and that it expects the same effort to be made by the other parties. I hope that the European Parliament will tomorrow adopt this package, as the Socialist Group intends to do.
Mr President, the many months we have just spent negotiating the climate package have been dramatic and exciting, and I would like to thank Mrs Hassi and the shadow rapporteurs for their constructive and open cooperation. It is good that we have achieved a result, even if, from Parliament's point of view, we would have liked it to have been rather more ambitious. Right from the outset we pushed for an ambitious climate package in order to be credible in Copenhagen. In particular, we fought against allowing the Member States to purchase too many CO2 reductions outside Europe. They have obtained the flexibility to do this, but they do not, of course, have to use it. The flexibility mechanisms are intended to be seen as emergency measures and not as a means to achieve targets. We would also have liked more stringent penalties for Member States in order to ensure that we do not get to 2019 with some countries still being a long way from achieving their targets. Member States should be responsible and start making plans now for how they will reduce their greenhouse gas emissions outside the emissions trading scheme. They must create the necessary framework for low CO2 growth by means of more efficient energy use and more sustainable forms of energy. The vote tomorrow marks the end of the preparation of a European climate package, but it is only one step towards better climate policy for the planet. The necessary work has now been distributed, the means for achieving the targets are in place and now the Member States must deliver. This requires political will and leadership. Remember: the climate package is the starting point for the negotiations that will take place in Copenhagen, where we absolutely have to reach an international agreement. In conclusion, I would like to remind you that the target for an international agreement is not the celebrated 20% reduction, but 30%, and this ambitious target is also written into the agreement that we will adopt tomorrow.
Mr President, the governments of all the Member States were nervous when they were working on the single European financial system. It was a huge proposition and they were worried about the working procedure and about the results it would have. Now 320 million people use the euro system every day. Almost 10 years have gone past since its introduction.
Now all of the Member States are setting about implementing another immense proposal to protect the future of the environment. Everybody will have to be active within this proposal. We must all ensure that a balance is kept between the environment and the economy. Companies must be protected too, as there is a danger that they will move from country to country.
This challenge gives us the opportunity to develop green industrialism and to increase employment. From now on, all of the Member States must put more emphasis on research and development. I am very happy that attention has been given to Ireland's needs in relation to agriculture. This special arrangement will stand, even if another international arrangement is made. This arrangement will allow Ireland to negate its production of gas emissions by developing a forestry plan.
This national forestry plan is very important and is central to the Kyoto Protocol. However, farmers will also be protected and this is very important indeed.
Mr President, ladies and gentlemen, speaking in this House today, President Sarkozy gave an honest account of the nature of the compromise on the climate package.
Effort sharing is part of this compromise. The point of any compromise is to see what develops, in what direction it is headed and whether it can meet the challenge. Looking at the scale of the environmental and economic crisis, we cannot help but be concerned that so much has been watered down. The way things are going, if we listen for instance to the words of the Italian Prime Minister, Mr Berlusconi, it seems as if there has been a desire to leave things the way they are, deceiving people almost: that is what lies hidden behind the so-called unanimity of the states that Mr Sarkozy spoke of. We know that Mr Berlusconi's words were propaganda, because that is not the reality of how things work with this package. On the contrary, much credit is due to Parliament, which has been not only more European, but also more advanced than the Council and the Member States.
The issue, then, is not just one of balance among the institutions, but of the dynamic among them. Parliament should be awarded a greater role precisely because we are in need of more democracy. For this reason, we will use our votes to demonstrate our loyalty to the parliamentary texts, and I would like to say before this House that the Committee on the Environment, Public Health and Food Safety has worked admirably to reach an advanced stage and that on this matter, contrary to what Mr Goebbels said, Mrs Hassi has been particularly skilful and effective.
(FI) Mr President, I too wish to thank the rapporteur, Mrs Hassi, and all those who have been involved in the talks on this difficult directive.
Clearly, we also need strict, tenable targets for sectors not included in emissions trading, as these will help us to do a lot to ensure that we create an energy-efficient society.
Those sectors the directive applies to, such as construction, transport, agriculture and waste management, are those where we have an opportunity to develop new skills and expertise, and, in fact, they are already there to a large extent. If there is adequate regulation, these skills and expertise can also be utilised. In this sense, it was excellent that Parliament was able to add the words 'energy efficiency' to this directive in no uncertain terms.
Mr President, I welcome the agreement reached last week on the climate change package and congratulate our rapporteurs and the French presidency for their efficiency.
It was important to keep our ambitious targets, but in the current economic turmoil we could not afford to impose an impossible burden on our industry and impede European competitiveness. This is why, in particular for the effort-sharing decision, I warmly welcome the flexibility granted to Member States to reach their targets while introducing corrective action instead of sanctions.
This has always been my position in the Committee on Industry, but I want to repeat it. Flexibility is needed and this is even more crucial when regulating new sectors and, before imposing stricter provisions, we need impact assessments.
I am also very satisfied that codecision was ensured in the case of a higher reduction target. It is a matter of principle. Our citizens did not send us here not to have a say in such important decisions.
(EL) Mr President, Commissioners, Mr President-in-Office of the Council, the package of proposals on energy and climate that we are debating today does not exactly reflect the ambitious targets presented by the European Commission a year ago at the European Council's request. It also falls short of the recommendations made by the relevant parliamentary committees on several counts. Parliament's proposals - and I should like to take this opportunity to congratulate the rapporteur, Mrs Hassi, and everyone who contributed to them - were realistic, accommodating and, at the same time, ambitious, and reflected the European Union's commitment to maintaining and strengthening its leading role in global efforts to address climate change. The balance is not the same in the proposals that we are debating today, in that the compromise has limited the ambition, which is an absolute necessity for all of us citizens of the European Union. As regards Clean Development Mechanisms, the fact that these allow the Member States to offset most of the reductions they are called on to apply via credit works in third countries means that there is a risk of sending the wrong message in the run-up to Copenhagen.
(LT) Although the rapporteur presented her report with some pessimism, I think she did some excellent work. After all, the compromise now lets us know how much individual EU countries will have to contribute to the EU's obligation to cut by one-fifth greenhouse gas emissions causing climate change in specific areas.
Like other EU member States of the 21st century, whose GDP per inhabitant is not great, Lithuania will have the right to increase these emissions by 15%. The observance of quotas, however, will lay a great burden on both new and old EU countries. Therefore let us not forget that the cheapest and cleanest energy is saved energy. Directives on stable energy sources, fuel quality and the environmentally friendliness of vehicles must be implemented more strictly and with more attention to quality. It is also very important, especially for 21st century EU Member States, to increase funds allocated by the European Union to increase energy efficiency in apartment blocks.
(DE) Mr President, I should just like to point out that the different situations in the Member States need to be taken into consideration, but on the basis of gross domestic product. In Germany, for example, a lot of coal is used for energy, while France relies heavily on nuclear energy. We need safety standards for atomic power plants throughout Europe and an independent regulator who will also issue the necessary provisions.
The objective of exempting small and medium-sized enterprises from up to 50 000 tonnes of CO2 has still not been achieved. This is a major cause for concern, because small undertakings cannot handle the bureaucratic cost.
(SV) I would like to thank Mrs Hassi, as she has really done her best, but unfortunately the Council is not willing to cooperate. Unfortunately, we have a Council that closes its eyes to the fact that we in Europe must take our share of the responsibility for solving the climate problems. We cannot dump 80% of our responsibility for the climate outside our own borders and allow the world's poorest countries, when they implement their climate market, to pay dearly for their climate work, while we take the measures that are easy and cheap. This is colonialism in its worst form.
We need to reduce our own emissions by 70% to 80% if we are to achieve the climate targets. With this policy we will have to make do with 7% or 8% instead. This is completely inadequate and shows a total lack of solidarity. The question is whether future generations will not hold the Council of Ministers responsible in the International Criminal Court in the Hague for such an irresponsible policy that affects not only humanity but also the planet. Thank you.
Mr President, the climate and energy package, especially in the reduction of greenhouse gases, is hailed as a triumphant step and I agree that this effort reflects a strong will to tackle the issue of climate change. However, there is a move to criticise my country and New Zealand for the high level of emissions from agriculture.
Both have a small human population and a large number of livestock which skew the emissions figures. Do we not realise that Irish and New Zealand agriculture feeds the world far beyond its borders? Talk of forcing these countries to reduce their herds is crazy in terms of food security and climate change. These are the countries that raise their herds most sustainably based on grass. Instead we need to foster R&D to find ways - different feeding, different growth schedules - to reduce animal emissions where we can, not destroy the animals.
Mr President, European citizens are gravely concerned about the effects of climate change and support a low-carbon, clean energy provision for our future. It is therefore right that we send a strong signal to the Council of our common commitments.
However, the people we represent are also gravely concerned about the global financial crisis. For them, job security has certainly become a more pressing issue than global warming and renewable energy, at least for now. We cannot allow the state of Europe's economies, nevertheless, to push climate change off the agenda. Equally, we cannot further undermine our key industries and labour markets by taking hasty actions.
On the whole, I believe that this package - the 'triple 20' climate change package - reflects this dilemma and it reduces the risk that European industries will have to relocate abroad to less restrictive jurisdictions. The City of London, which I represent, is also very keen to trade carbon permits under the ETS.
Taking a common approach to addressing climate change is also at the heart of my party's approach to the European Union under David Cameron, who is our party leader, and hopefully the next Prime Minister of Britain.
Mr President, there is a great weakness in the directive we are now discussing. By allowing such a high degree of flexibility through reductions in third countries, I wonder what the effects will be. Cost-effectiveness is an important principle and the compromise in front of us would be OK as proposed if the objective were to cut 20% of global emissions. Then it would make sense to do what is now being proposed.
However, science tells us that we have to reduce over the longer term by 80% to 95%. I do not understand how that will be possible if we postpone most of our efforts until 2020 and beyond. We need a thorough transformation of energy transport in industrial production, construction etc. By allowing 60% to 80% of reductions in the non-ETS sector in other parts of the world, this is not going to happen.
Mr President, ladies and gentlemen, thank you for this debate.
As I said, this decision is a step in the right direction, even if it is a much shorter step than I would have liked. I support the decision, though I commented on the biggest problem that is still associated with it, namely flexibility.
Why is this lovely word 'flexibility' a problem? It would seem that many governments have not properly appreciated what the Intergovernmental Panel on Climate Change (IPCC) guidelines mean. According to the United Nations panel on climate change (IPCC), the industrial nations need to cut their absolute emissions by 25% to 40% by the year 2020. In addition, the developing countries have to reduce emissions by 15% to 30%, compared to normal levels. These figures refer to emission cuts in the territory of the countries concerned.
If we transfer more than half of our emission reductions to the developing countries, we will be raising the mandatory volume of emission cuts there to a level that will be physically impossible.
This concerns a massive lack of understanding, linked to the notion that transportation by car cannot increase forever, because a highly significant number of emissions covered by this Effort Sharing Decision are specifically due to road transport.
As I said in my initial speech, I hope that governments will shoulder their responsibilities more widely than this decision allows, and make investments in their own countries to reduce emissions. This way we will achieve lasting emission cuts and not the sort that have to be bought again every year from abroad. This way too we will create jobs in our own countries.
The debate is closed.
The vote will take place on Wednesday 17 December 2008.
Written statements (Rule 142)
By accepting the climate and energy package, the European Union has in fact committed itself to the struggle against climate change. The agreement that was successfully worked out over many months can without any doubt be considered of historical significance. At the same time, we cannot fail to mention that, on numerous points, the compromise bears within it the marks of inconsistency.
While the climate package has been through significant changes since the proposal was brought forward by the Commission, no solution has been found to the most obvious contradiction. That is, the directive accepted by the Council incorrectly designates the base year and thus papers over the efforts hitherto made by Member States with regard to harmful emissions. All of this sends the message that achievements to date count for nothing; new legislation will enable everyone to start with a clean sheet. This does not provide an incentive to decision-makers to take the necessary action, but rather to keep changing the rules.
We consider it unacceptable that the present proposal treats equally those who have considerably decreased their emissions and those who have even allowed them to rise. It is our view that the European Union damages its own credibility if it accepts regulations that do not take into account the achievement of the Kyoto commitments.
We think that laying down the European Union's ambitious goals for climate protection in legislation is a forward-looking step. Our happiness would be more complete, however, if the agreement had not turned into yet another reminder of double standards and inconsistency.
Mr President, Commissioner, in the context of the debate on actions to reduce greenhouse gas emissions I should like to draw attention to the following issues:
1. In accepting the year 2005 as the reference point for establishing the scale of carbon dioxide reduction, the new Member States agreed not to take account of the reductions of carbon dioxide achieved by ongoing industrial restructuring since 1990. In the case of Poland the rate of carbon dioxide reduction between 1990 and 2005 amounted to 30%. This was associated with huge social costs, notably an unemployment rate of more than 20%.
2. The commitment to a further 20% reduction by 2020 and, at the same time, to purchasing 30% of emission rights up to the year 2013, with a phased increase to reach 100% in 2020, will unfortunately result in significant increases in the price of heat and power for the population. It will also mean a significant increase in the price of energy for industry. Many energy-intensive areas of manufacturing such as steelmaking, the cement industry, lime and artificial fertilisers may cease to exist in those countries due to such price increases, with negative consequences for society.
3. If the United States and South-East Asia do not participate on the same terms as the EU in the carbon dioxide emissions programme that has been developed, the huge financial and economic effort by the EU will serve no purpose. The EU accounts for 14% of carbon dioxide emissions in the world, whilst the United States and South-East Asia account for more than 80% of these emissions.